O’Brien, S.
Decedent died in Los Angeles, Cal., December 29, 1926, leaving him surviving a daughter, Elizabeth Rennult, the petitioner herein. Decedent’s wife died in February, 1918. He had been for many years a resident of New York county and a member of the bar there. He did not marry after the death of his wife, referred to above. Petitioner seeks a decree herein, establishing her right of inheritance of certain real property situated in Saratoga Springs, N. Y., which by a deed dated August 11, 1924, and recorded in the office of the clerk of Saratoga county on August 13, 1924, in book 330 of Deeds, page 441, was conveyed to William M. Rennult. Several hearings were held, numerous witnesses were heard and proofs were taken. An unusual story was unfolded in the facts presented. It was shown that for about ten years decedent, known to his friends generally and to the members of the bar as William D. McNulty, had assumed and used in certain circles the names of William Rennult and William M. Rennult. He signed a lease of the apartment where he lived in the name of William Rennult. A passport issued by the Department of State in September, 1924, was in the name of William Rennult. Trunks used in travel were marked “ W. M.” The monument and headstones on the family plot in Woodlawn Cemetery bear the name of Rennult. Persons who were closely associated with him in business matters and others who knew him socially testified to the fact that he was known by both the names of McNulty and Rennult. In December, 1923, he purchased certain real estate in Saratoga Springs, N. Y., more particularly described in the petition herein, from John Galcik and Mary, his wife. He took title in the name of a dummy, Mary A. *42Brown, who signed a paper, received in evidence, in which she states that the property was “ taken in my [her] name nominally as representing William D. McNulty of No. 141 Broadway, New York City, who is the real purchaser, and I have this day signed and executed a deed to him. I paid no money and have no interest in 'the property other than as representing said William D. McNulty.” (Exhibit C.) Subsequently, as above set forth, the property passed to William M. Rennult. From the proofs submitted there can be no other conclusion drawn than that decedent, William D. McNulty, was the same individual who was known as William Rennult and William M. Rennult, that the grantee named in the deed conveying the property in question, viz., William M. Rennult, was identical with said William D. McNulty, and that the petitioner has established her right of inheritance in said real property; and I so hold.
Submit decree accordingly.